66 U.S. 99 (____)
1 Black 99
O'BRIEN
vs.
SMITH.
Supreme Court of United States.

*100 Mr. Davidge and Mr. Ingle, for plaintiff in error, argued.
Mr. Carlisle, for defendant in error.
Mr. Chief Justice TANEY.
We think the decision of the Circuit Court was right upon both of the points raised in the argument. The authorities referred to by the counsel for the defendant in error are conclusive, and it cannot be necessary to discuss here questions which we consider as too well settled to be now open to serious controversy.
Judgment of the Circuit Court affirmed.